    Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 1 of 14 PageID #:1
                                                                                                     D/
                                                                    jUm.,$i      fir :,;11,1,'1,$d
                                                           h{A6IST&"-TE JUBGE EIAR.IANI
                      UMTED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DTYISION

 UMTED STATES OF AMERICA
                                                  NO      zCCR                         &c
       v.
                                                  Judge
 CARTER BRETT
                                                  Violations: Title 15, United States
                                                  Code, Section 1;
                                                  Title 18 United States Code,
                                                  Section Lg66ftl) /
                                                                a FI LHM
                                  INFORMATION
                                                                          FEB    -   b 2CI2;
      The UMTED STATES OF AMERICA charges that:
                                                                      THOMAS G. BRUTOI\I
                                    COUNT ONE                     CI.ERK, U.S. DISTRICT COURT


                     DEFENDAI\TT AND CO- CO NSPIRATORS

      1.     CARTER BRETT ('defendant") is hereby made defendant on the charge

contained in this Information.

      2.     During the period covered by this Information, Manufacturer A was a

corporation organized and existing under the laws of Georgia, with its principal place

of business in Georgia. During the period covered by this Information, Manufacturer

A manufactured flooring products, including carpet, tile, hardwood, laminate, and
vinyl products, and sold these products in this District and elsewhere.

      3.     During most of the period covered by this Information, the defend.ant

was an account executive at Manufacturer A, whose job responsibilities included the

promotion and sale of Manufacturer A's commercial flooring products to providers of

commercial flooring services and products (as defined      in Paragraph    10)   in this
    Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 2 of 14 PageID #:2




District. As an account executive, the defendant sold Manufacturer A's products by

offering prices within a set range established and authorized by Manufacturer A in a

pricing matrix.

      4.       During the period covered by this Information, Company A was a

corporation organized and existing under the laws of Illinois, with its principal place

of business in the Northern District of      Illinois. During the period   covered by this

Information, Company A was      a   provider of commercial flooring services and products

(as defined   in Paragraph 10) engaged in the sale of commercial flooring services and

products in the United States. During the period covered by this Information, Co-

conspirator A3 was the president of Company           A and Co-conspirator 46 was an
employee of Company A.

      5.       During the period covered by this Information, Company B was              a

corporation organized and existing under the laws of lllinois, with its principal place

of business   in the Northern District of Illinois. During the period      covered by this

Information, Company B was a provider of commercial flooring services and products           h

(as defined in Paragraph 10) engaged in the sale of commercial flooring services and

products in the United States. During the period covered by this Information, Co-

conspirator 84 was an employee of Company B.

      6.       During the period covered by this Information, Company E was              a


corporation organized and existing under the laws of Illinois, with its principal place

of business in the Northern District of      Illinois. During the period   covered by this

Information, Company E was a provider of commercial flooring services and products
     Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 3 of 14 PageID #:3




(as defined   in Paragraph 10) engaged in the sale of commercial flooring services and

products in the United States. During the period covered by this Information, Co-

conspirator E1 was an employee of Company E.

       7.      Various co-conspirators not made defendants         in this   Information,

including Company       A,   Company    B,   Company    E, and other     companies and

individuals, participated. in the offlense charged in this Information and performed

acts and made statements in furtherance thereof.

       8.      Any reference in this Information to any act, deed, or transaction of any

corporation means that the corporation engaged in the act, deed, or transaction by or

through its offi.cers, directors, agents, employees, or other representatives while they

were actively engaged in the management, direction, control, or transaction of its

business or affairs.

                                    BACKGROUND

       9.      During the period covered by this Information, the defendant promoted

and sold Manufacturer A's commercial flooring prod.ucts to provid.ers of commercial

flooring services and products. The defendant's co-conspirators were providers of

commercial flooring services and products         in the United    States, including to

customers in the Northern District of Illinois.

       10.     Providers of commercial flooring services and products remove any

preexisting flooring products at the job site, prepare the floor surface for installation,

and install new flooring products, including but not limited to carpet, wood, vinyl,

tile, and laminate flooring products.
    Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 4 of 14 PageID #:4




                            DESCRIPTION OF THE OFFENSE

      11.    Beginning at least as early as 2013, the exact date being unknown to the

United States, and continuing through at least June 22, 2017, in the Northern

District of Illinois and elsewhere, the defendant entered into and engaged in                a

combination and conspiracy with Company A, Company B, Company E, and other

companies and individuals to suppress and eliminate competition by agreeing to rig

bids and fix prices of commercial flooring services and products sold in the United

States. The combination and conspiracy engaged in by the defendant                         and

co-conspirators was   a   per   se   unlawful, and thus unreasonable, restraint of interstate

trade and commerce in violation of Section 1 of the Sherman Act, 15 U.S.C.          S 1.


       t2.   The charged. combination and conspiracy consisted of a continuing

agreement, understanding, and concert of action among the defendant and his

co-conspirators, the substantial terms of which were            to rig bids and fix prices of

commercial flooring services and products sold in the United States.

                      MEANS AND METHODS OF THE CONSPIRACY

      13.    For the purpose of forming and carrying out the charged. combination

and conspiracy, the defendant and his co-conspirators did those things that they

combined and conspired to do, including, among other things:

             a.       attending meetings and participating in conversations and other

communications    to discuss methods for rigging bids and fixing the prices                 of

commercial flooring services and products sold in the United States;
    Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 5 of 14 PageID #:5




                b.    agreeing, during those meetings, conversations, and other

communieations, to allocate a customer's business, and rig bids and fix the prices of

commercial flooring services and products sold in the United States;

                c.    exchanging pricing-related information to enable co-conspirator

companies      to submit complementary bids for commercial flooring        services and

products to potential customers, so that the agreed-upon co-conspirator company

would win the business;

                d.    soliciting complementary bids to provide commercial flooring

services and products to potential customers, in accordance with the agreement;

               e.     submitting complementary bids to provide commercial flooring

services and products to potential customers, in accordance with the agreement;

               f.     sslling commercial flooring services and. prod.ucts in the United

States at collusive and noncompetitive prices;

               g.     accepting payment for commercial flooring services and products

in the United States at collusive and noncompetitive prices;                              i
                                                                                          ,
                                                                                          ir
               h.     soliciting kickback payments so that the defendant would provid.e

an "edge" in   pricing-that is, artificially low pricing;

               i.     paying kickbacks to the defendant     in   exchange for receiving

artificially low prices, afact not disclosed to Manufacturer A; and
               j.     engaging   in   conversations and other communications for the

purpose of monitoring and enforcing adherence to the conspiracy.
     Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 6 of 14 PageID #:6




       L4.      In particular, the defendant initiated and orchestrated a conspiracy to

rotate winning bids for flooring installation contracts to be performed for Victim 12,

a public    post-secondary education institution located        in this District. More
specifically:

                a.    In or about early 20L3, the defendant contacted Co-conspirator A6

at Company A, Co-conspiratorE.4 at Company B, and Co-conspirator          El at Company
E and invited them to participate in a bid-rigging conspiracy whereby the winning

bidder for projects awarded by Victim 12 would be rotated among Compauy A,

Company B, and Company E.

                b.    The defendant offered the lowest price to the co-conspirator

d.esignated to win the bid and higher prices to the other two co-conspirators. The

defendant directed the two other co-conspirators to submit complementary bids           so


that the designated winning co-conspirator would have the lowest bid and win the

business for the given flooring project at Victim 12.

                c.    The defendant then rotated which co-conspirator received the low

prices-and thus won the business-for subsequent flooring projects.

       15.      The co-conspirators rigged and submitted bids for more than 15 projects

to Victim 12, with the contracts having a total value of at least $600,000.

        1-6.    On or about January   8,2f)!4,in the Northern District of Illinois, Eastern

Division, the defendant caused to be deposited a check in the amount of $1962.40 in

account number end.ing      in   1940 at Roselle Bank & Trust   in Roselle, Illinois in the

name   of MGABlS       Consulting, Inc., payable by Company B, representing kickback


                                              6
       Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 7 of 14 PageID #:7




payments for two contracts: $1854.20 represented a kickback paid to defendant by

Company       B for a contract Company B obtained via the bid-rotation conspiracy
described above in Paragraph 14; and the balance of$108.00 represented a kickback

paid by Company B for another project.

                                  TRADE AND COMMERCE

        t7.     During the period covered by this Information, Company A, Company

B, and. Company E sold commercial flooring services and products in the United

States in a continuous and uninterrupted flow of interstate trade and commerce.               In

addition, records aud documents necessary for the sale and provision of such senrices

and products by the c,orporate conspirators, as weII as payments and solicitations for

those services and. products, traveled in interstate commerce

        18.     During the period covered by this Information, the business activities of

the corporate co-conspirators in connection with the sale and provision of commercial

flooring services and products that are the subject of this Information were within

the flow of, and substantially affected, interstate commerce. Acts in furtherance of

this   conspiracy were camied,        out within the Northern District of Illinois           and

elsewhere

    ALL IN VIOI,ATION OF TITLE 15, UNITED STATES CODE, SECTION                          1.


                                         COUNT TWO

                                        BACKGROUND

         19.    Paragraphs   1   through 16 above are realleged as if set forth in full herein.

         20.    During the period covered by this Information, Company G was                   a

corporation organized. and existing und"er the laws of Illinois, with its principal place
    Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 8 of 14 PageID #:8




of business in the Northern District of      lllinois. During the period   covered by this

Information, Company    G was a      provider of commercial flooring services and products

(as defined in Paragraph 10 above) engaged in the sale of commercial flooring services

and products in the United States.

      21. During the period covered by this Information,              Company    H was   a

corporation organized and existing under the laws of Illinois, with its principal place

of business in the Northern District of      Illinois. During the period   covered by this

Information, Company H was       a   provider of commercial flooring services and products

(as defi.ned in Paragraph 10) engaged in the sale of commercial flooring services and

products in the United States.

      22.    As an account executive for Manufacturer A, defendant owed a duty of

honest services to his employer regarding decisions made relating to the prices at

which defendant offered. and   sold.   his employer's products.

      23.    Beginning in or about 2013, and continuing through at least late 2017,

in the Northern District of Illinois, Eastern Division, and elsewhere,           CARTER

BRETT, defendant herein, together with his co-conspirators, knowingly and. with

intent to defraud, devised and participated in a scheme to defraud and to deprive his

employer, Manufacturer A, of its right to defendant's honest services through the

solicitation, payment, and acceptance of kickbacks.

       24.   As a result of the scheme, the defendant intended and caused tangible

monetary harm to his employer in the form of lower revenue derived from the low




                                               8
     Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 9 of 14 PageID #:9




prices that he offered to co-conspirators by not disclosing to Manufacturer A that he

was offering these low prices in exchange for personally receiving kickback payments.

       25. It   was part of the scheme that the defendant solicited and accepted

kickbacks in the form of cash or cash equivalents from co-conspirators so that the

defendant would offer unlawfully low pricing to defendant's commercial flooring

provider co-conspirators. As the co-conspirators intended, the defendant materially

deceived Manufacturer A by not disclosing to his employer      that he was being paid

personally to offer low prices.

       26. It was further part of the scheme that the defendant's       co-conspirators

charged unlawfully fixed prices, as set by the defendant, to their end-users for the

provision of commercial flooring products from Manufacturer A.

                         DESCRIPTION OF THE OFFENSE

       27.   Beginning in or about 2013, and continuing at through at least late

20L7, in the Northern District of Illinois, Eastern Division, and elsewhere, CARTER

BRETT, defendant herein, did knowingly conspire with co-conspirators Company A,

Co-conspirator A3, Company B, Company G, Company H, and other co-conspirators

to conduct fi.nancial transactions affecting interstate commerce in violate of Title 18,

United States Code, Section 1956(a)(1)(B)(i), which transactions involved the
proceeds of specified unlawful activities, namely, wire fraud in violation of   Title   18,

United States Code, Sections 1343 and 1346,




                                           I
   Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 10 of 14 PageID #:10




              a.    Knowing, while conducting and attempting to conduct such

financial transactions, that the property involved      in the frnancial transactions
represented the proceeds of some form of unlawful activity, and

              b.    Knowing that the transactions were designed in whole and in part

to conceal and disguise the nature, location, source, ownership, and control of the

proceeds of said specified unlawful activities.

                   MEANS AND METHODS OF THE CONSPIRACY

       28.    The principal object of the couspiracy was to cause the kickback
payments received     by defendant, which       represented   the proceeds of   specified

unlawful activities in violation of Title 18, United States Code, Sections 1343 and

1346, described above in Paragraphs 23-26, to be made payable to a shell corporation,

established   in the name of defendant's family member, and       deposited   in account
number end.ing in 1940 at EoseIIe Bank & Trust in Roselle, Illinois, an account opened

in the name of defendant's family member, for the purpose of concealing              and

disguising the nature, location, source, ownership, and control of those criminal

proceeds.

       29.    In early-to-mid 2013, Co-conspirator suggested to the defendant that the

defendant create a shell company to receive the defendant's kickback payments from

Company     A in order to conceal the defendant's receipt of the payments from law

enforcement offrcials and fron1 Manufacturer A, the defendant's employer.

       ilO. It was further part of the scheme that on or about July 10, 2013, the
defendant then caused to be established. a corporation, MGAB13 Consulting, Inc.


                                           10
   Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 11 of 14 PageID #:11




(MGABl3"), organized and existing under the.laws of Illinois, with its purported

principal place of business in the Northern District of Illinois, and und.er the nominal

ownership of defendant's family member. The defendant hid the true purpose of

MGABl3-namely, to conceal and disguise the nature, location, source, ownership,

and control of the proceeds of opecified unlawful activities-by causing the
corporation to open bank accounts in the name of his family member and by falsely

indicating that his family member was a flooring consultant. As the defendant and

co-conspirators knew, defendant's         family member had no experience          in   the

commercial flooring industry and did not perform any consulting services. The sole

pu{pose of MGABl3 was to receive the kickbackpayments intended for the defendant

in order to conceal and disguise the natute, location, source, ownership, end control

of those kickback payments.

      3L.    Defendant received the following kickback payments from Company A

during the conspiracy period, made payable to MGAB13 to conceal and disguise the

nature, location, source, ownership, and control of the proceeds of the specified

unlawful activity described above           in    Paragraphs 23-26, which defendant

subsequently caused to be deposited       in account number ending in      1940 at Roselle

Bank & Trust in Roselle, Illinois in the name of MGAB13:

               Date of                             Date of         Deposit
                              Check No.                            Armount
               Check                               Deposit
               0912u20L3          7704            LO|O7l20L3   $     15,828.00
               0u}il20t4         500105           o21L912014   $      4,705.00
               0210712014        500195           021t912074   $      3,184.00
               o8lL2l20t5        508228           o8lLAl20L5   $     11,630.00
               12125120L5        510800           L2130120L5   $      4,002.45
               09/30/2016        5t7025           10/03/2016   $       912.00

                                             11
   Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 12 of 14 PageID #:12




                                          [--Torar,-l       g     +o,zar.+s    I




      32. In addition to the transaction         described above     in   Paragraph   16,

Defendant received the following kickback payments from Company B during the

conspiracy period, made payable to MGAB13 to conceal and disguise the nature,

location, source, ownership, and control of the proceeds of the specified unlawful

activity described above in Paragraphs 23-26, which defendant subsequently caused

to be deposited in account number ending in 1940 at Roselle Bank & Trust in Roselle,

Illinois in the name of MGAB13:

               Date of                        Date of           Deposit
                            Check No.
               Check                          Deposit           Amount
              0a78120L4       053439          o412812014    $      7,397.50
              04122120t4       o53440         04128120L4    $      2,250.00
              rzt05l20t4       05454t         LzlL8,l20L4   $      7,500.00
              tzltol20t4      054558          LzlL8,l2014   $       3,125.00
              0U28120L6       056511          o2l0u20t6     $      6,308.06
              0atzl20L6       056874          0510212016    $      9,305.50
              09129120t6      057693          10/05/2016    $       3,672.00
              rol09l20L7       059725         r0l1612017    $      2,930.30
                                               TOTAL        $      42,488.36



      33.    Defendant additionally received the following kickback payments from

Company G during the conspiracy period, made payable to MGAB13 to conceal and

disguise the nature, location, solrrce, ownership, and control of the proceeds of the

specified unlawful activity described above   in Paragraphs     23-26, which defendant

subsequently caused to be deposited in account number ending         in 1940 at Roselle
Bank & Trust in Roselle, Illinois in the name of MGAB13:



                                         12
   Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 13 of 14 PageID #:13




               Date of                          Date of           Deposit
                             Check No.                            Amount
               Check                            Deposit
              08/19/2013        244t0           09/03/2013    s      1,562.00
              0uL7l20t4         26195           04128120L4    $       892.00
              03/11/2015        028545          05n&t20t5     s      3,360.00
              031L7120L5       028563           o5lr8l20L5    $      3,000.00
             nu)ovz015          028679          o5lL8l20L5    $      3,000.00
              o4lo7l20L5       028730           o5lL8l20L5    $      3,000.00
              o4l09l2015        02875r          07lL6l20L5    $      6,000.00
              05125120L6       031808           o5l3112016    $      2,144.00

                                                 TOTAL        $     22,958.00



      24.    Defendant additionally received the following kickback payment from

Company H during the conspiracy period, made payable to MGAB13 to conceal and

disguise the nature, location, source, ownership, and control of the proceeds of the

specifi.ed unlawful activity described. above   in Paragraphs 23'26, which defend'ant

subsequently caused. to be d.eposited in account number ending        in 1940 at Roselle

Bank & Tlust in Roselle, Illinois in the name of MGABl3:

               Date of                           Date of          Deposit
                             Check No.           Deposit          Amount
               Check
              0L12912014        45487            o2lo8l20t4   $       4,000.00

              o9l05l2014        46863            09nzl20t4    $       2,130.00

                                                  TOTAL       $       6,130.00




ALL IN YIOLATION OF TITLE 18, UNITED STATES CODE, SECTION 1956G)




                                          13
  Case: 1:20-cr-00080 Document #: 1 Filed: 02/05/20 Page 14 of 14 PageID #:14




      ,tud, l)r,Z
MAKAN DELRAHIM
Assistant Attorney General




  Ber-JArllr
        JR. \J
BERNARD A. MGRO,
Principal Deputy Assistant Attorney
General



RICHARD A. POWERS                                 f   TURNER, IL Bar No. 6226269
Deputy Assistant Attorney General
for Criminal Enforcement                          R CHOI, CA Bar No. 268410
                                          chester.choi@usdoj. eov
                                       JILLIAN ROGOWSKI, IL Bar No. 6333254
                                          iillian.ro gowski@usdoj. sov
                                       Trial Attorneys

                                       DANIEL W. GLAD, IL Bar No. 6291567
                                           daniel. elad@usdoj. sov
                                       Assistant Chief

                                       U.S. Department of Justice,
I\4ARVIN N. PRICE, JR.                 Antitrust Diyision
Director of Criminal Enforcement       Chicago Offrce
                                       209 South LaSalle Street
                                       Suite 600
                                       Chicago, IL 60604
                                       Tel: (312) 984-7200

U.S. Department of Justice,
Antitrust Division




                                                                                   l
                                                                                   h




                                      L4
